                                          Case 3:19-cv-00907-AGT Document 44 Filed 10/30/20 Page 1 of 2




                                   1

                                   2

                                   3

                                   4                                  UNITED STATES DISTRICT COURT

                                   5                                 NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7     FRANCIS WANG,                                      Case No. 19-cv-00907-AGT
                                                        Plaintiff,                          ORDER GRANTING IN PART
                                   8
                                                                                            MOTION TO AMEND AND TO
                                                 v.                                         SUPPLEMENT COMPLAINT AND TO
                                   9
                                                                                            TERMINATE STAY OF
                                  10     MARTHA KONGSGAARD,                                 PROCEEDINGS
                                                        Defendant.                          Re: Dkt. No. 37
                                  11

                                  12          1. Francis Wang has moved for leave to amend his complaint. He seeks to drop all state-
Northern District of California
 United States District Court




                                  13   law claims; to replace them with federal civil-rights claims, based on allegations of racial

                                  14   discrimination in private-property dealings; and to add his wife, Laura Young, as a plaintiff and

                                  15   Martha Kongsgaard’s husband, Peter Goldman, and two other neighbors, Albert Czap and Brian

                                  16   Peletta, as defendants. Some of the proposed allegations are based on events that took place after

                                  17   Wang filed his original complaint, so he has styled his motion as a request for leave to amend and

                                  18   to supplement his complaint. See Fed. R. Civ. P. 15(a), (d).

                                  19          This case was stayed at the pleading stage, so denial of leave would be warranted only if

                                  20   there was “strong evidence” in the record of undue delay, bad faith, futility, or prejudice. Sonoma

                                  21   Cnty. Ass’n of Retired Emps. v. Sonoma Cnty., 708 F.3d 1109, 1117 (9th Cir. 2013); see also Keith

                                  22   v. Volpe, 858 F.2d 467, 473–75 (9th Cir. 1988) (applying similar standard to motion for leave to

                                  23   supplement complaint). The record doesn’t include strong evidence of any of these factors.

                                  24          Kongsgaard argues that Wang’s proposed civil-rights claims would be futile and are

                                  25   brought in bad faith, but she hasn’t convincingly explained why. She suggests that the evidence of

                                  26   racial animus is nonexistent or limited, but at this stage evidence isn’t what matters. District

                                  27   courts must take the allegations as true when evaluating a motion for leave to amend, see

                                  28   Barahona v. Union Pac. R.R. Co., 881 F.3d 1122, 1134 (9th Cir. 2018), and Kongsgaard hasn’t
                                          Case 3:19-cv-00907-AGT Document 44 Filed 10/30/20 Page 2 of 2




                                   1   explained why Wang’s proposed civil-rights claims would be futile if his allegations were true.

                                   2          Kongsgaard also argues that Wang’s request for leave to amend is unduly delayed, because

                                   3   according to her, Wang has had the e-mails on which he bases his new claims for almost a year.

                                   4   Even if that’s true, Wang’s delay in seeking leave isn’t of a kind that would warrant denial of his

                                   5   motion. His motion isn’t untimely under the federal rules; and because the case has been stayed,

                                   6   the difference between an amendment now and an amendment a year ago is negligible. Prejudice

                                   7   from the delay hasn’t been shown.

                                   8          Strong evidence of one or more of the Sonoma County factors is lacking from the record.

                                   9   Wang’s motion for leave to amend and to supplement his complaint is therefore granted.

                                  10          2. Wang has also moved to lift the stay, which was entered in May 2019 so that a related

                                  11   state-court case could proceed first. See ECF No. 29. The state action remains ongoing, and is set

                                  12   for trial in March 2021. Wang nevertheless argues that the stay should be lifted now, because
Northern District of California
 United States District Court




                                  13   through his amendment he has removed the claims that overlapped between the two cases and thus

                                  14   has reduced or eliminated the risk of inconsistent outcomes.

                                  15          It’s true that the success of Wang’s new civil-rights claims may not be tethered to the

                                  16   success of his contract- and property-based claims in the state action. Still, Wang concedes that

                                  17   the two sets of claims “arise out of the same facts and similar circumstances.” ECF No. 37 at 8.

                                  18   Given the factual overlap between the two cases, and the approaching trial in the state action, the

                                  19   conservation of resources warrants maintaining the status quo and keeping the stay in place.

                                  20   Wang’s request to lift the stay is denied.

                                  21          3. In her opposition, Kongsgaard argues that Wang and his attorney should be sanctioned

                                  22   for filing a futile and bad faith amended complaint. A motion for sanctions must be filed

                                  23   separately from any other motion, see Fed. R. Civ. P. 11(c)(2), so the request for sanctions isn’t

                                  24   properly before the Court. In any event, on the current record sanctions wouldn’t be warranted.

                                  25          IT IS SO ORDERED.

                                  26   Dated: October 30, 2020

                                  27                                                                  ___________________________
                                                                                                      ALEX G. TSE
                                  28                                                                  United States Magistrate Judge
                                                                                         2
